Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “an image group acquisition unit”, “an image analysis unit”, “an imaging number count unit”, “an imaging frequency calculation unit”, “a suggestion decision unit”, “an information suggestion unit”, “an imaging purpose estimation unit” and “a suggestion information registration unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “acquires”, “detects”, “counts’, “decides”, “suggests”, “estimates”, “creates” and ”registers” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-5 and 7 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the computer and processor of paragraph 0202-0205 as published.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,361,367 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are similar in scope.
17/663593
US 11,361,367 B2
1. An information suggestion system comprising: an image group acquisition unit that acquires an image group of a user stored in a storage;
1. An information suggestion system comprising: an image group acquisition unit that acquires an image group of a user stored in a storage; 
an image analysis unit that detects an attribute of each image included in the image group of the user by analyzing the each image, and detects a plurality of attributes of a plurality of images included in the image group of the user;
an image analysis unit that detects an attribute of each image included in the image group of the user by analyzing the each image, and detects a plurality of attributes of a plurality of images included in the image group of the user;
an imaging number count unit that counts an imaging number of same-attribute images having a same attribute for each attribute in the image group of the user;
an imaging number count unit that counts an imaging number of same-attribute images having a same attribute for each attribute in the image group of the user; 
an imaging frequency calculation unit that calculates an imaging frequency of the same-attribute images from the imaging number of the same-attribute images for each attribute in the image group of the user;
an imaging frequency calculation unit that calculates an imaging frequency of the same-attribute images from the imaging number of the same-attribute images for each attribute in the image group of the user; 
a suggestion decision unit that decides whether or not to suggest information on a product related to the same-attribute images to the user depending on whether or not the imaging number and the imaging frequency of the same-attribute images satisfy a predetermined condition for each attribute;
a suggestion decision unit that decides whether or not to suggest information on a product related to the imaging purpose of the same-attribute images to the user depending on whether or not the imaging number and the imaging frequency of the same-attribute images satisfy a predetermined condition for each attribute;
an information suggestion unit that suggests, to the user, the information on the product decided to be suggested to the user;
an information suggestion unit that suggests, to the user, the information on the product decided to be suggested to the user;
wherein a learned model which learns a relationship between an imaging number and an imaging frequency of learning same-attribute images having a same attribute and the information on the product to be suggested to the user is created in advance for a plurality of sets of the learning same-attribute images,
wherein the imaging purpose estimation unit creates a learned model which learns a relationship between an imaging number and an imaging frequency of learning same-attribute images having a same attribute and an imaging purpose in advance for a plurality of sets of the learning same-attribute images
wherein the learned model is a neural network,
wherein the learned model is a neural network,
and wherein change processing for changing a coefficient of each node constituting the neural network is performed based on a suggestion result to the user,
wherein the imaging purpose estimation unit performs change processing for changing a coefficient of each node constituting the neural network such that an output error based on an imaging purpose output in a case where the imaging number and the imaging frequency of the plurality of sets and the one set of the learning same-attribute images are input is minimized
and wherein the learned model is created by repeatedly performing the change processing.
 and creates the learned model by repeatedly performing the change processing.


Likewise claims 2-8 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-7 of U.S. Patent No. 11,361,367 B2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661